Citation Nr: 0916550	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  98-15 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss disability.

2.  Entitlement to an increased rating for bilateral otitis 
media and externa with tinnitus, vertigo, and cholesteatoma 
of the left ear, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney-at-
Law


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

When this case most recently was before the Board in November 
2005, the Board denied the Veteran's appeal for a compensable 
rating for bilateral hearing loss disability and for an 
increased rating for bilateral otitis media and externa with 
tinnitus, vertigo, and cholesteatoma of the left ear.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in November 2007, the Court granted a joint motion of 
the parties and remanded the claims to the Board for action 
consistent with the joint motion.


REMAND

The October 2007 joint motion notes that in denying the 
Veteran's claim for a compensable disability rating for 
bilateral hearing loss disability, the Board relied on the 
reports of April 1996 and October 1998 VA audiological 
examinations because it had determined that more recent 
January 2001 and March 2003 examinations were inadequate for 
rating purposes.  The Board reached this determination 
because the January 2001 and March 2003 audiologists 
specifically described the audiometric testing results as 
"unreliable" and because the January 2001 audiologist noted 
that testing had revealed "non-organic (malingering) 
responses."

Since the Board determined that the most recent VA 
audiological examination of record is unreliable and since 
the most recent and reliable audiological examination of 
record was conducted more than one decade ago, the Board 
finds that a new audiological examination is necessary to 
determine the current level of severity of the Veteran's 
bilateral hearing loss disability.  See 38 C.F.R. § 
3.159(c)(4) (2008); see also Green v. Derwinski, 1 Vet. App. 
121 (1991).

The Board also notes that the Court has held that, "in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report." Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007).  The RO or the 
AMC should ensure that this is done by the audiologist 
examining the Veteran.

In the October 2007 joint motion, the parties also stipulated 
that the Board provided inadequate reasons and bases for its 
denial of the Veteran's claim for an increased rating for 
bilateral otitis media and externa with tinnitus, vertigo, 
and cholesteatoma of the left ear.  In denying the claim, the 
Board explained in part that the record did not establish 
that the criteria for a rating higher than 30 percent under 
38 C.F.R. § 4.87, Diagnostic Code 6205 (2008) were met.  The 
joint motion notes that under this code, a 60 percent rating 
is warranted for hearing impairment with attacks of vertigo 
and cerebellar gait occurring from one to four times a month, 
with or without tinnitus, but that the VA examinations of 
record do not address whether and how frequently the Veteran 
experiences cerebellar gait and vertigo.

The Veteran's attorney suggests in an August 2008 statement 
that his complaints of dizziness, loss of balance, and a 
sensation of spinning or tilting are evidence of cerebellar 
gait.  A careful review of the record, however, reveals that 
the Veteran has not complained of cerebellar gait and that no 
medical professional has addressed whether he exhibits it.  
The Board also notes that although private and VA treatment 
records document numerous complaints of vertigo, they offer 
differing accounts of the frequency of the Veteran's vertigo 
attacks.  Accordingly, since none of the evidence of record 
adequately addresses the applicable rating criteria, the 
Board finds that a new VA examination is necessary to 
determine the nature and severity of the Veteran's bilateral 
otitis media and externa with tinnitus, vertigo, and 
cholesteatoma of the left ear.  See, again, 38 C.F.R. § 
3.159(c)(4).  

Finally, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the Veteran 
with all required notice in accordance Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The Veteran and his representative 
should be provided all notice required 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), to include notice as 
to the effective-date element of his 
claims in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
the notice specified by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The RO or AMC specifically 
should inform the Veteran that he may 
submit evidence showing the effects of 
the worsening or increase in severity 
of his disabilities upon his employment 
and daily life.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  If it is unable to obtain a 
copy of any such evidence, it should so 
inform the Veteran and his 
representative and request them to 
provide a copy of the outstanding 
evidence.

3.  Then, the Veteran should be 
afforded a VA audiological examination 
to determine the current degree of 
severity of his service-connected 
bilateral hearing loss disability.  The 
results should conform to VA 
regulations governing evaluation of 
hearing loss.  The audiologist should 
specifically address the functional 
effects of the disability under the 
ordinary conditions of daily life, 
including employment.  The claims 
folders must be made available to and 
reviewed by the examiner.

4.  The Veteran also should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of all current 
impairment associated with his service-
connected bilateral otitis media and 
externa with tinnitus, vertigo, and 
cholesteatoma of the left ear.  Any 
indicated tests and studies should be 
performed.

The examiner should note the frequency 
of any attacks of dizziness and 
vertigo.  Any reports of loss of 
balance, falling, or staggering and 
their frequency also should be noted.  
The examiner specifically should 
address whether the Veteran's attacks 
of dizziness or vertigo are associated 
with a cerebellar gait and, if so, the 
frequency of his vertigo and cerebellar 
gait.

The examiner also should determine 
whether there is vestibular 
disequilibrium and, if so, should 
identify all objective findings that 
support such a diagnosis and all 
manifestations of that condition.

If otitis externa is noted, the 
examiner should indicate the presence 
of any swelling, dry and scaly or 
serous discharge, and itching requiring 
frequent and prolonged treatment.  If 
chronic otitis media, mastoiditis, or 
cholesteatoma is noted, the examiner 
should indicate whether it is 
suppurative and whether there are aural 
polyps.

Finally, the examiner also should 
provide an opinion concerning the 
impact of the Veteran's disability on 
his ability to work.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for a 
compensable disability rating for 
bilateral hearing loss disability and an 
increased rating for bilateral otitis 
media and externa with tinnitus, vertigo, 
and cholesteatoma of the left ear based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

